Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 28,
2016.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-16-00541-CV


       IN THE MATTER OF THE MARRIAGE OF CHRISTOPHER
           LIVINGSTON, SR. AND LINDA SUE LIVINGSTON

                     On Appeal from the 311th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-02595


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed March 16, 2016. On July 20, 2016,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                  PER CURIAM

Panel consists of Justices Busby, Donovan, and Wise.